Citation Nr: 0813202	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on the need for the regular aid 
and attendance have been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350(b), 
3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Analysis

The veteran claims entitlement to SMC based on the need for 
regular aid and attendance of another person, or on account 
of being housebound.  At the time the claim was filed, the 
veteran was service-connected for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling, effective 
August 21, 1990, and scar, pungi stick, right upper thigh, 
rated as noncompensable, effective September 3, 1980.  In a 
March 2004 rating decision, the RO granted entitlement to SMC 
based on housebound status, effective April 18, 2003.  

The law regarding the issue of SMC based on the need for 
regular aid and attendance is governed by provisions of 38 
U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 3.350(b), (i).  
Under 38 U.S.C.A. § 1114(l), SMC is payable if as the result 
of service-connected disability, the veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  There 
is no evidence or claim of any service-connected anatomical 
loss or loss of use of any extremity, or of blindness or 
visual acuity of 5/200, to warrant further consideration of 
these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:

(1) the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily 
clean and presentable;

(2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
such aid;

(3) inability of the veteran to feed himself 
because of the loss of coordination of upper 
extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his 
daily environment.

38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), SMC is payable if the 
veteran has a single service- connected disability rated as 
100 percent and,

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service- 
connected disability and involving different 
anatomical segments or bodily systems, or

(2) is permanently housebound by reason of service- 
connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably 
certain that the disability or disabilities and 
resultant confinement will continue throughout his 
lifetime.

38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Upon review, the veteran meets the SMC requirements for the 
need of aid and attendance under 38 U.S.C.A. 1114(l) and 
38 U.S.C.A. § 1114(s).  Reviewing the claim under 38 U.S.C.A. 
§ 1114(s), the veteran is 100 percent service-connected for 
PTSD and according to the RO in a March 2004 rating decision, 
met the criteria for being permanently housebound based on 
the same service-connected disability.  As such, the criteria 
for SMC under 38 U.S.C. 1114(s) are met.  

The veteran also meets the SMC requirement for the need of 
aid and attendance under 38 U.S.C.A. § 1114(l).  There is 
probative, favorable evidence in support of the veteran's 
claim.  In a June 2004 private medical statement, Dr. 
Tramontana indicated that his psychological condition does 
cause him, especially when in a state of depression, to not 
care about taking care of his daily needs, so he may go long 
periods of time without bathing, dressing, or feeding 
himself.  Dr. Tramontana indicated that the veteran would 
benefit from Aid and Attendance in grocery shopping, cooking, 
cleaning, and other domestic chores on a periodic basis.  

Other positive evidence includes findings from a March 2005 
VA examination report for purposes of evaluating the veteran 
based on the need for regular aid and attendance.  Here, the 
examiner indicated that the veteran has created fires using 
the kitchen stove and suffered severe cuts on hands because 
of careless use of knives. The examiner opined that the 
veteran required care and assistance on a regular basis to 
protect him from hazards.  An April 2005 VA examination 
report indicated that the veteran would benefit from aid and 
attendance for safety reasons.  The examiner concluded that 
the veteran was unable to be left unattended because of his 
mental health condition, which was diagnosed as PTSD.  The 
record demonstrates no probative medical evidence 
contradicting the above findings.   

Based upon this and other evidence of record, the Board 
finds that due to the veteran's service-connected PTSD, 
he requires care or assistance on a regular basis to 
protect himself from the hazards or dangers incident to 
his daily environment.  Accordingly, the criteria for 
increased rate of compensation for SMC based on the need 
for regular aid and attendance of another person are 
met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2007).


Because SMC at the aid and attendance rate set forth at 38 
U.S.C.A. § 1114(l) is greater than special monthly 
compensation at the rate set forth at 38 U.S.C.A. § 1114(s), 
the fact that the veteran meets the criteria under 
38 U.S.C.A. § 1114(s) is moot.


ORDER

Entitlement to SMC based on need for aid and attendance under 
38 U.S.C.A. § 1114(l) is granted, subject to the laws and 
regulations governing payment of monetary benefits.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


